Citation Nr: 1215297	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  10-45 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a gunshot wound of the right arm, with neuropathy of the ulnar and median nerve.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran served on active duty from March 1954 to June 1954. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to service connection for PTSD and found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a gunshot wound of the right arm, with neuropathy of the ulnar and median nerve.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The competent and credible evidence of record does not indicate that the Veteran has a current diagnosis of PTSD which may be related to his active military service.

2. By January 1955 rating decision, the RO denied service connection for gunshot wound of the right arm, with neuropathy of the ulnar and median nerve, essentially based upon a finding that the Veteran's gunshot wound of the right arm, with neuropathy of the ulnar and median nerve, pre-existed service and was not aggravated beyond the natural progression of the condition during service.  The Veteran did not appeal the January 1955 determination, and it became final. 

3. Evidence received subsequent to the final January 1955 RO rating decision was not previously submitted, but does not relate to an unestablished fact necessary to substantiate the claim for service connection for gunshot wound of the right arm, with neuropathy of the ulnar and median nerve, and does not raise a reasonable possibility of substantiating that claim. 


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

2. The January 1955 RO rating decision which denied service connection for gunshot wound of the right arm, with neuropathy of the ulnar and median nerve is the last final disallowance of that claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2011). 

3. Evidence received since the January 1955 rating decision is new but not material, and the Veteran's claim for service connection for gunshot wound of the right arm, with neuropathy of the ulnar and median nerve may not be reopened.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2010 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the January 2010 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board notes that a VA examination has not been scheduled with respect to the claim for service connection for PTSD.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With regard to the claim for service connection for PTSD, there is no competent evidence of record (other than the Veteran's lay assertions) showing that he has a diagnosis of PTSD that may be related to service.  The Veteran's lay statements alone are not competent evidence to support a finding on a medical question (such as diagnosis) requiring special experience or knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that in the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish the claim that were found insufficient in the previous denial.  In this case, in the January 2010 letter cited above, the Veteran was informed of the evidence necessary to establish his eligibility for VA benefits and of the necessity of presenting new and material evidence along with that definition.  The Board concludes that the January 2010 letter adequately complied with the VCAA and subsequent interpretive authority, and that the Veteran has not been prejudiced by the notice and assistance provided.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims., and has obtained all identified and available service and post-service records for the Veteran.  With regard to service treatment records (STRs), the record reflects that in January 1955, the RO requested STRs for the Veteran, to include the entrance and discharge physical examination reports.  Received thereafter were several STRs, including the Veteran's enlistment examinations, consultation, report of inpatient hospitalization, and separation examination.  More recently, the Veteran has contended that these STRs do not show the nature and specifics of the physical therapy he received in service (which he claims both worsened his right arm disability and led to his PTSD), and indicated he had made a request to "St. Louis" (presumably the National Personnel Record Center (NPRC)) to obtain the records associated with his in-service hospitalization for intensive physical therapy.  The Veteran advised, however, that such records could not be found in the facility archives.  

Further, the record reflects that the Veteran reported receiving treatment at the Houston VAMC just after service, for both his PTSD and his right arm disability.  In August 1956, VA received a Record of Hospitalization (VA Form 10-2593) for the Veteran, indicating that he was hospitalized for 80 days from April to June 1956 for treatment of his neuropathy, right median nerve, due to gunshot wound.  More recently, in January 2010, the RO attempted to obtain treatment records from the Houston VAMC, but was advised in February 2010, by that facility, that a request had been made to archives and no records were found, there was no record of treatment, and no such records existed.  In July 2010, the Veteran acknowledged this, reporting that the medical records from the Houston VAMC could not be found in the facilities archives.  The Veteran also contended he was treated at the "VA in Oklahoma City sometime in the 70's".  The RO attempted to obtain such records, and received from the Oklahoma VAMC two records, dated in 1976, regarding unrelated treatment for an eye injury.  Thereafter, in April 2010, the Veteran indicated that he was only seen at the "VA in Oklahoma City" one time, and that he did not actively use VA for his health care and had not for many years.  Thus, the Board finds that no further action need to be taken to obtain any additional STRs or VA treatment records.  

As noted above, a VA examination was not necessary regarding the service connection claim.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection for PTSD

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of DSM-IV]; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The regulations were amended to include that if a stressor is related to fear of hostile military or terrorist activity and a psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of service, lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3); 75 Fed Reg. 39843 (July 13, 2010). 

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran essentially contends that he has PTSD as a result of being treated in service with intensive physical therapy on his right arm/hand.  He contends that this physical therapy was experimental and involved having needles and electrodes stuck in his arm multiple times over multiple days and weeks, and that after 90+ days of treatment/experimentation with the oscilloscope, all he wanted was for the pain to stop and to get out of the hospital.  He claims he had been self-employed, but stopped full time working in approximately 2005-2006 due to losing most of his customers due to his PTSD affecting how he interacted with people.

Service treatment records show that on his second enlistment examination, dated April 1, 1954, the Veteran clinical psychiatric evaluation revealed a diagnosis of antisocial personality.  On his separation examination in June 1954, however, clinical evaluation of his psychiatric system was listed as normal.  

Received from the Veteran in January 2010, was a completed stressor statement (VA Form 21-0781a), in which he contended that his stressful incident occurred from March to June 1954 at the hospital at Lackland Air Force Base, when he reportedly underwent three months of painful and traumatic treatment of an experimental nature, using needles, electric probes, and an oscilloscope in an attempt to stimulate the damaged nerves in his right arm, from a pre-existing gunshot wound.  He claimed that at the time of induction, he could close his hand, but by the time of discharge he could no longer make the hand function.  He claimed that due to the treatments in service, all rehabilitation (in his right arm) stopped and worsened.  He claimed that the VA hospital at Houston treated him upon discharge for several months and tried to reverse the damage caused at Lackland AFB.  He reported he was fitted with braces and that other methods were attempted to try and allow the hand to at least open and close, but claimed that VA's attempts to treat him were unsuccessful.  

After a review of all of the evidence of record, the Board finds that there is no competent medical evidence of record demonstrating that the Veteran has a clinical diagnosis of PTSD, or any other psychiatric disorder.  Although the Veteran has contended that he has PTSD, service connection for PTSD is not warranted in the absence of proof of a current disability, and the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record fails to support a diagnosis of PTSD at any time during the claims process, that holding is not applicable.  

Full consideration has been given to the Veteran's, and his spouse's, assertions that he has PTSD related to service; and he is competent to report his various symptoms and experiences during and after service.  However, he and his spouse are laypersons,  and as such they have no competence to render a medical opinion on diagnosis or etiology of a condition such as PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation, the Board finds no basis for concluding that a lay person would be capable of discerning what disorder his hearing loss represented, in the absence of specialized training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The weight of the competent and credible evidence demonstrates that the Veteran does not have current PTSD.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the claim for service connection for PTSD must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. New and Material Evidence Claim

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

By January 1955 rating decision, the RO denied service connection for gunshot wound of the right arm, with neuropathy of the ulnar and median nerve, essentially based upon a finding that the Veteran's gunshot wound of the right arm, with neuropathy of the ulnar and median nerve, pre-existed service and was not aggravated beyond the natural progression of the condition during service.  The Veteran did not appeal the January 1955 determination, and it became final

The evidence of record at the time of the January 1955 rating decision included STRs.  The Veteran's STRs showed that on March 23, 1954, he underwent an enlistment examination, and it was noted that he had a "gunshot wound right upper 1952 nerve repair, no atrophy or loss of function".  On clinical evaluation, no abnormalities were noted, and his physical profile (PUHLES) was all 1's, indicating a high level of medical fitness throughout his physical abilities.  (PUHLES is a classification system by which a Veteran's overall physical and psychiatric condition is evaluated with "1" reflecting the highest level of fitness and 4 reflecting the worst.) Thereafter, on April 1, 1954, the Veteran apparently underwent another enlistment examination, on which it was noted that clinical evaluation revealed a flexion deformity, right hand, and weakness of grip; ulnar and median nerve paralysis, right hand; and antisocial personality, and there were references made to a separate consultation he underwent in conjunction with this enlistment.  It was noted that he had a rifle injury, 1952, right arm and axilla, and that he has had deformity and weakness of the right hand since.  His physical profile was abnormal, with a "4" in the "P" or physical capacity or stamina category and a "4" in the "U" or upper extremities category, for the ulnar and median nerve paralysis, right hand; and a "3T" in the "S" or psychiatric condition category, for the antisocial personality.  He was found to not be qualified for "military service (enlistment)".  

STRs show that on April 8, 1954, the Veteran was seen in the neurology clinic for further extensive evaluation of the ulnar and median nerve paralysis of the right hand which followed a gunshot wound in January 1952.  It was noted that he would probably meet an EPTS Board for discharge from service for a peripheral nerve condition, which at the present time was disqualifying for continued military duty.  A clinical abstract dated June 1, 1954, showed that the Veteran had been admitted to the neurology ward at the USAF Hospital at Lackland AFB for evaluation and trial of physical therapy before presentation to an EPTS Board.  It was noted that the Veteran reported that in 1951, while hunting deer, he broke the stock off of his rifle and was shot with a .22 caliber bullet through the medial aspect of his right upper arm.  He was taken to the hospital and remained there for approximately one month, and claimed that immediately after the accident he noted a drawing sensation of the fingers of the right hand.  He reported that this was operated on in December 1951, but had little return of function of the right hand following this.  He also reported he had noticed some atrophy of the right hand prior to the operation, but that this improved somewhat following the operation.  Physical examination showed a long linear scar over the medial aspect of the right upper arm, which was tender to palpation and sent tingling sensations down into the fingers.  He had difficulty in both the median and ulnar nerves of the right hand, severe enough that he was unable to maintain or make any grip in the right hand and had very little useful function of the right hand, due to the median and ulnar injury and tendon contractures in the right hand.  It was noted that he had been admitted mainly for physical therapy to determine the feasibility of retention, and was given intensive physical therapy, without recovery of any useful function of the right hand.  In view of the failure of response to physical therapy, it was thought best he be discharged.  

STRs show that on the Veteran's separation examination dated June 8, 1954, clinical evaluation revealed thenar atrophy and ape-like contraction of the right hand; difficulty in the components of both the median and ulnar nerve of the right hand; and loss of sensation and function in the right hand.  It was noted that the Veteran had shot himself in the right hand in 1951, and since that time, he had loss of function of the ulnar part of the median nerve in the right hand.  It was noted that although he was treated with physical therapy, this had not appreciably helped him.  In a medical board report, dated June 17, 1954, the members of the board concluded that the Veteran's neuropathy, ulnar and median nerves, right arm, was unchanged and not aggravated by service; that the Veteran had reached the maximum benefit of in service hospitalization; that he was physically disqualified for retention in service; and that this physical defect existed prior to entry on active duty and had not been aggravated by service.  

Evidence submitted subsequent to the January 1955 RO rating decision includes VA treatment records, and personal statements from the Veteran and his spouse.  A VA record of hospitalization (VA Form 10-2593) showed that in April 1956 the Veteran was admitted for treatment for 80 days, and was discharged in June 1956, with a diagnosis of neuropathy, right median nerve, due to gunshot wound, manifested by atrophy of intrinsic musculature of the right hand and contractures of flexor muscles of the right hand, treated, improved.  

In a statement dated in January 2010, the Veteran indicated he was not disputing that the initial injury occurred before his entry into service, noting that the injury was in Thanksgiving of 1952.  He indicated he was disputing that "there was atrophy at the time of enlistment, but the examining physician felt it would not hamper [his] ability to serve in the armed forces" and disputing "VA's claim that [his] condition was not aggravated while in the service".  He claimed that his pre-existing condition was aggravated by the medical staff who tried to improve his ability to use his hand, and that in the process they made his condition worse.  He claimed that by the time of discharge, he could no longer close his hand, and was traumatized by the method of treatment, which reportedly included having needles and electrodes stuck in his arm multiple times over days and weeks.  He claimed he was held in the hospital at Lackland for approximately 90 days while they attempted to treat him.  He claimed that the medical board recommended fusing his thumb in place as a last attempt to treat, and that when he did not want to allow this, they offered to discharge him.  He claimed that after 90+ days of treatment with an oscilloscope, all he wanted was for the pain to stop and to get out of the hospital.  

In a statement received in January 2011, the Veteran's wife, reported that he was hospitalized in service and after service for treatment for a gunshot wound to his right arm.  She reported that he had explained to her how he was treated for this injury by having needles inserted over and over into the nerves of his arm without pain medicine, and how hard it was to cope with the treatment administered.  

With respect to the claim to reopen, the Board notes that the evidence which was of record in January 1955 showed that the Veteran's gunshot wound of the right arm, with neuropathy of the ulnar and median nerve, had existed prior to service but was not aggravated (or worsened permanently) by service.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

With regard to the Veteran's statements and testimony, the Board notes that he has essentially conceded that his gunshot wound to the right arm occurred prior to service, but claims that prior to joining the Air Force, his injuries were continuing to improve and he was slowly regaining use of his hand.  He also claims, however, that after military doctors began using experimental medical procedures to try and improve the functionality of his right hand, he stopped having improvement and had a decline in the ability to use his hand.  

The Board acknowledges that there is a discrepancy in the two enlistment examinations as to the nature and severity of the Veteran's gunshot wound residuals of the right arm/hand, and to some extent this discrepancy forms the basis of the Veteran's claim to reopen.  On the first enlistment examination on the March 23, 1954, the Veteran was noted to have a gunshot wound, right upper nerve repair in 1952, with no atrophy or loss of function; his clinical evaluation was normal; and he was found to be qualified for military service.  Just one week later, on his second enlistment examination, on April 1, 1954, however, clinical evaluation revealed a flexion deformity, right hand, and weakness of grip; and ulnar and median nerve paralysis, right hand.  It was noted that he had had deformity and weakness of the right hand since the rifle injury in 1952, and he was found to not be qualified for "military service (enlistment)".  Nonetheless, a review of the STRs clearly show that the Veteran's right arm/hand disability pre-existed service, and that after his second enlistment examination, he was provided a trial of intensive physical therapy - for nearly three months - before presentation to a medical board to determine the feasibility of retention in service.  After the nearly three month course of physical therapy in the hospital, however, the Veteran's right arm/hand disability had not improved appreciably, and it was recommended he be separated from service.  In a report dated June 17, 1954, members of the medical board concluded that the Veteran's neuropathy, ulnar and median nerves, right arm, was unchanged and not aggravated by service and he had reached the maximum benefit of hospitalization.  

While the Veteran's statements are presumed credible, he is not shown to have expertise in assessing whether a right arm disability worsened during service.  And although he is certainly competent to report his experiences and symptoms during service, as a layperson, without the appropriate medical training or expertise, he is not competent to render a probative opinion on a medical matter, to include whether a current right arm disability was aggravated during service.  Espiritu v. Derwinski, supra.  Accordingly, where, as here, the claim turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

Thus, on review of the evidence above, the Board finds the Veteran has not submitted new and material evidence to reopen the previously-denied claim for entitlement to service connection for a gunshot wound of the right arm, with neuropathy of the ulnar and median nerve.  None of the newly received evidence indicates that the Veteran's right arm/hand disability, which existed prior to service, was aggravated by service.  In summary, the Board finds that, although the medical and lay evidence received since January 1955 is new, in that it has not been received previously by agency adjudicators, it is cumulative or redundant of the evidence at the time of the prior decision showing that the Veteran's gunshot wound of the right arm, with neuropathy of the ulnar and median nerve, existed prior to service and was not aggravated by service.  Thus, the newly received evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating it.  Because new and material evidence has not been received, the Board finds that the previously denied claim of service connection for gunshot wound of the right arm, with neuropathy of the ulnar and median nerve, is not reopened.  Since the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his claim, the benefit-of-the-doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

Service connection for PTSD is denied. 

The Veteran has not submitted new and material evidence to reopen the previously denied claim of service connection for a gunshot wound of the right arm, with neuropathy of the ulnar and median nerve, and the appeal is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


